Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155108                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155108
                                                                    COA: 335275
                                                                    Gladwin CC: 16-008375-FH
  CHRISTOPHER SCOTT WOODWORTH,
           Defendant-Appellant.

  _________________________________________/

          By order of May 2, 2017, the application for leave to appeal the November 22,
  2016 order of the Court of Appeals was held in abeyance pending the decisions in People
  v Steanhouse (Docket No. 152849) and People v Masroor (Docket No. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich 453 (2017),
  the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on
  leave granted, of whether the defendant’s sentence is reasonable under the standard set
  forth in Steanhouse.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2018
           t0226
                                                                               Clerk